J-S28031-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                    Appellee               :
                                           :
              v.                           :
                                           :
 RONALD LEE FLEMING, JR.                   :
                                           :
                    Appellant              :        No. 382 MDA 2022

    Appeal from the Judgment of Sentence Entered November 29, 2021
              In the Court of Common Pleas of Adams County
           Criminal Division at No(s): CP-01-CR-0000214-2020


BEFORE: OLSON, J., McLAUGHLIN, J., and KING, J.

JUDGMENT ORDER BY KING, J.:               FILED: AUGUST 26, 2022

      Appellant, Ronald Lee Fleming, Jr., appeals pro se from the judgment of

sentence entered in the Adams County Court of Common Pleas, following the

revocation of his probation. We affirm.

      The trial court set forth the relevant facts and procedural history of this

case as follows:

         This case has its origins in Appellant’s guilty plea to one
         count of institutional vandalism on August 17, 2020.
         Pursuant to agreement, Appellant received a sentence of 12
         months’ probation, which was to run consecutive to any
         other sentences Appellant was serving. This [c]ourt also
         ordered Appellant to pay restitution and costs.            As
         conditions of his sentence, Appellant was required to refrain
         from (1) violating the law and (2) engaging in any assaultive
         behavior that threatened or presented a danger to himself
         or others.

         Less than four months later, Appellant engaged in conduct
         that led to the revocation of his probation. On January 15,
J-S28031-22


          2021, Appellant was arrested on suspicion of DUI; during
          his arrest, Appellant damaged the Trooper’s patrol vehicle.
          Consequently, Appellant received new criminal charges,
          including DUI and institutional vandalism. In addition, on
          January 19, 2021, the Adams County Department of
          Probation Services (hereinafter “DPS”) filed a motion to
          revoke Appellant’s probation on the ground that Appellant’s
          conduct violated the terms of his probation. DPS also
          detained Appellant due to these violations. After a Gagnon
          I hearing on February 26, 2021, the hearing officer found
          probable cause that Appellant had violated his probation.
          Appellant’s Gagnon II hearing initially was scheduled for
          March 30, 2021, but the [c]ourt continued the hearing at
          Appellant’s request pending disposition of Appellant’s
          outstanding criminal charges.

          Appellant caused further procedural delays by filing pro se
          motions while represented by counsel; on September 13,
          2021, [following Appellant’s motion to proceed pro se,] the
          [c]ourt granted Appellant permission to proceed pro se after
          conducting a colloquy with Appellant.

          After a Gagnon II hearing on September 28, 2021, the
          [c]ourt found that the Commonwealth had presented
          sufficient evidence to support the Motion for Revocation and
          the Amended Violation Report[, which had been amended
          based on additional misconduct and new charges incurred
          while Appellant was incarcerated in the Adams County
          Prison]. On November 29, 2021, this [c]ourt sentenced
          Appellant to one to two years’ imprisonment in a State
          correctional institution. Appellant [timely filed a notice of
          appeal on December 27, 20211]. On March 2, 2022, this
          [c]ourt directed Appellant to file a Concise Statement of
          Matters Complained of on Appeal; Appellant complied on
____________________________________________


1 Appellant initially filed a timely notice of appeal on December 27, 2021, but
it was returned to him for failure to pay the filing fee. Appellant filed a second
notice of appeal on February 22, 2022. The record confirms Appellant is
indigent and is designated as in forma pauperis status.              Under these
circumstances, we will consider Appellant’s appeal as timely filed on December
27, 2021. See Pa.R.A.P. 902 (stating failure to take any step other than
timely filing of notice of appeal will not affect validity of appeal but will be
subject to such action as appellate court deems appropriate).

                                           -2-
J-S28031-22


         March 14, 2022.

(Trial Court Opinion, filed 3/25/22, at 1-2) (internal footnotes omitted).

      Initially, we recognize:

         [A]ppellate briefs and reproduced records must materially
         conform to the requirements of the Pennsylvania Rules of
         Appellate Procedure. This Court may quash or dismiss an
         appeal if the appellant fails to conform to the requirements
         set forth in the Pennsylvania Rules of Appellate Procedure.
         Although this Court is willing to liberally construe materials
         filed by a pro se litigant, pro se status confers no special
         benefit upon the appellant. To the contrary, any person
         choosing to represent himself in a legal proceeding must, to
         a reasonable extent, assume that his lack of expertise and
         legal training will be his undoing.

Commonwealth v. Adams, 882 A.2d 496, 497-98 (Pa.Super. 2005)

(internal citations omitted). Additionally, “[this C]ourt will not become the

counsel for an appellant, and will not, therefore, consider issues which are not

fully developed in his brief.” Commonwealth v. Gould, 912 A.2d 869, 873

(Pa.Super. 2006) (internal citation and quotation marks omitted).

      Instantly, Appellant’s brief fails to include the necessary statement of

jurisdiction, relevant scope and standard of review, summary of the argument,

and omits citation to any legal authority in the argument section.           See

Pa.R.A.P. 2111(a) (discussing required content of appellate briefs). In fact,

the entirety of Appellant’s argument section states: “*(constitutional rights)—

No person shall be subject for the same offense, to be twice put in jeopardy

of life or limb.”   (Appellant’s Brief at unnumbered p. 6) (unnecessary

capitalization omitted).    Appellant’s failure to provide any meaningful


                                     -3-
J-S28031-22


argument on appeal renders his issues waived. See Gould, supra at 873

(holding appellant waived issue on appeal where he failed to support it with

relevant citations to case law and to record; “Because such an omission

impedes on our ability to address the issue on appeal, an issue that is not

properly briefed in this manner is considered waived”).     Accordingly, we

affirm.   See In Interest of K.L.S., 594 Pa. 194, 934 A.2d 1244 (2007)

(stating trial court’s order or judgment is more properly “affirmed,” when

appellant has failed to preserve issues for appeal).

      Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/26/2022




                                     -4-